


Exhibit 10.8


The Laclede Group


2006 Equity Incentive Plan
Restricted Stock Award Agreement


THIS AGREEMENT, made as of this 5th day of November 2008, between The Laclede
Group, Inc. (the “Company”) and «Name» (the “Participant”).


Pursuant to the terms of the Company’s 2006 Equity Incentive Plan, as approved
by shareholders in January 2006, (the “Plan”), the Participant has been awarded
shares of Restricted Stock conditioned upon the execution and delivery by the
Company and the Participant of this Agreement setting forth the terms and
conditions applicable to such award.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:
 
    1.    Award of Restricted Stock.  Pursuant and subject to the terms and
conditions set forth herein and in the Plan, the Company awards to the
Participant, effective as of the Award Date, «Grant» («Spelled_Out») shares of
Common Stock of the Company, subject to the terms, conditions and restrictions
described in this Agreement and in the Plan (the “Restricted Stock”).
 
    2.    Award Date.  The Award Date of the Restricted Stock awarded under this
Agreement is November 5, 2008.
 
    3.    Incorporation of Plan.  All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein.  If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Administrator, shall
govern.  All capitalized terms used herein, but not otherwise defined, shall
have the meaning given to such terms in the Plan.
 
    4.    Restrictions and Conditions.  Except as otherwise provided in this
Agreement, Participant shall forfeit, for no consideration, any and all right to
the Restricted Stock under this Award upon Participant’s termination of
employment with the Company and any of its subsidiaries for any reason prior to
November 5, 2011 (“Vesting Date”).
 
    5.    Lapse of Restrictions.  The Participant accepts this Restricted Stock
Award and agrees that the restrictions relative to the Award shall lapse and all
Shares of Restricted Stock shall vest in Participant on the Vesting Date.

 
1
 
 



 

  Notwithstanding the foregoing, vesting shall be accelerated upon the following
circumstances:
(a)  
unless the Administrator determines otherwise at a later date, if within two
years following a Change in Control the Participant’s employment is terminated
by the Company or a subsidiary of the Company without Cause (a “Change in
Control Termination”), the restrictions shall lapse as to all Restricted Shares
upon the earlier of the Vesting Date or the date of the Change in Control
Termination; or



(b)  
if a Participant leaves employment of the Company and its subsidiaries due to
mandatory retirement requirements prior to the Vesting Date, the restrictions
shall lapse as to such number of shares of Restricted Stock determined by
multiplying the total number of Restricted Shares subject to this Award by a
fraction the numerator of which is the number of full months from the Award Date
to the Participant’s mandatory retirement date and the denominator of which is
thirty-six (36).

 
    6.    Shareholder Rights.  Participant shall have all of the rights of a
shareholder of the Company with respect to shares of Restricted Stock, including
the right to vote and to receive dividends, but the Restricted Stock remains
subject to the non-transferability restrictions set forth in Section 8 of this
Agreement.
 
    7.    How Shares are Held.  The Restricted Stock shall be held by a Company
custodian until all of the restrictions have lapsed and all applicable terms and
conditions have been met.  The Company shall cause the shares of Restricted
Stock to be issued without a restrictive legend when all restrictions lapse as
provided in Section 5.
 
    8.    Shares Non-Transferable.  The Restricted Stock shall not be
transferable by Participant and may not be, sold, assigned, disposed of, or
pledged or hypothecated as collateral for a loan or as security for performance
of any obligation or for any other purpose until after the restrictions have
lapsed as provided in Section 5.
 
    9.    No Right to Continued Employment.  Nothing in this Agreement shall
confer on the Participant any right to continuance of employment by the Company
or a subsidiary nor shall it interfere in any way with the right of
Participant’s employer to terminate Participant’s employment at any time.
 
    10.  Tax Withholding and Tax Election.  The Company shall not be obligated
to deliver any shares of Restricted Stock until Participant pays to the Company
in cash, or any other form of property acceptable to the Company, the amount
required to be withheld for any federal, state or local income, FICA or other
taxes of any kind with respect to such shares.  The Participant may, by notice
to the Company, elect to have such withholding satisfied by a reduction of the
number of shares otherwise so deliverable, such reduction to be calculated based
on the Fair Market Value of the Common Stock on the date the restrictions lapse
as provided in Section 5.  The value of shares withheld will not exceed the
minimum amount of tax required to be withheld by law.  The Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct
such taxes, from any payment of any kind otherwise due to Participant.  Until
the restrictions have lapsed as provided in Section 5, any dividends paid
relative to the Restricted Stock shall be treated as compensation and subject to
tax withholdings in accordance with tax laws then in effect.

 
2
 
 



The Participant may, but is not required to, elect to apply the rules of Section
83(b) of the Internal Revenue Code, as amended (“Code”) to the issuance of the
shares of Restricted Stock that is subject to a substantial risk of
forfeiture.  If the Participant makes an affirmative election under Section
83(b) of the Code, the Participant must file such election within 30 days after
the date of this Agreement with the Internal Revenue Service and notify the
Company within 30 days after making such election.  The decision to make an
affirmative election under Section 83(b) of the Internal Revenue Code depends
upon a wide variety of facts and circumstances and as such the Participant
should consult his or her tax advisor.  The Company will not provide guidance to
Participants on determining if an affirmative election is appropriate.
 
    11.  Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Agreement to the contrary, the Participant
shall pay to the Company the Fair Market Value of the Restricted Stock that
vests under this Award, if, during the period beginning on the date hereof and
ending eighteen months following the date the Participant’s employment with the
Company and its subsidiaries terminates provided that such termination is other
than a Change in Control Termination, the Participant: (1) discloses
Confidential Information, as defined below, to any person not employed by the
Company or any of its subsidiaries or not engaged to render services to the
Company or any of its subsidiaries; or (2) Solicits Employees, as defined
below.  Fair Market Value shall be calculated on the date of the first violation
of this Section 11.


For purposes of this Section 11, “Confidential Information” means information
concerning the Company, its subsidiaries and their business that is not
generally known outside the Company, and includes (A) trade secrets;
(B) intellectual property; (C) methods of operation and processes;
(D) information regarding present and/or future products, developments,
processes and systems; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
cost information; (F) personnel data; (G) business plans, marketing plans,
financial data and projections; and (H) information received in confidence from
third parties. This provision shall not preclude the Participant from use or
disclosure of information known generally to the public or of information not
considered confidential by persons engaged in the business conducted by the
Company or subsidiary or from disclosure required by law or court order.


“Solicits Employees” means the Participant’s direct or indirect hire, solicit to
hire, or attempt to induce any employee of the Company or a subsidiary (who is
an employee of the Company or a subsidiary as of the time of such hire or
solicitation or attempt to hire) or any former employee of the Company or a
subsidiary (who was employed by the Company or a subsidiary within the 12-month
period immediately preceding the date of such hire or solicitation or attempt to
hire) to leave the employment of the Company or a subsidiary.
 
    12.  Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof, contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter and may only be amended by mutual written
consent of the parties.

 
3
 
 

 
    13.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Missouri, without regard to
the provisions governing conflict of laws.
 
    14.  Compliance with Laws and Regulations.  The obligation of the Company to
deliver shares of Common Stock hereunder shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required.

 
4
 
 
